Irwohmtary dismissal of action. — This case comes before the court on the recommendation of the trial commissioner that an order be entered dismissing this case pursuant to Rule 102(b) (2) for failure by plaintiffs to prosecute the action, plaintiffs having failed to appear in person or by counsel at the duly scheduled trial which was to have started at 10:00 o’clock a.m. on October 5,1970, in Washington, D.C., and defendant, through counsel in open court, having moved to dismiss the case for failure by plaintiffs to so prosecute. Upon consideration thereof, without oral argument, on October 26, 1970, the court ordered that the trial commissioner’s recommendation is approved, defendant’s said motion to dismiss is granted, and plaintiffs’ petition is dismissed for failure to prosecute.